Citation Nr: 1003607	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  03-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to March 14, 2003.

2.  Entitlement to a rating in excess of 30 percent from 
March 14, 2003 to March 28, 2006, for proliferative diabetic 
retinopathy with cataract of the right eye as secondary to 
diabetes.

2.  Entitlement to a rating in excess of 40 percent from 
March 28, 2006, for proliferative diabetic retinopathy with 
cataract of the right eye as secondary to diabetes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1956 to September 1970.  Thereafter, he had service in the 
Army Reserve.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  The 
Veteran testified at a travel Board hearing before the 
undersigned in November 2009; a transcript of this hearing is 
of record.

The issue of entitlement to a rating in excess of 40 percent 
from March 28, 2006, for proliferative diabetic retinopathy 
with cataract of the right eye as secondary to diabetes is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  For the period from March 15, 1999, through November 12, 
2002, the evidence demonstrates the Veteran's eye disability 
was manifested by proliferative diabetic retinopathy with 
corrected visual acuity no worse than 20/50 bilaterally.

2.  For the period from November 13, 2002, through March 27, 
2006, the evidence demonstrates that the Veteran's eye 
disability was manifested by proliferative diabetic 
retinopathy with corrected visual acuity no worse than 
corrected visual acuity of 20/70 in the right eye and 20/100 
in the left eye; 20/70 bilaterally; or 20/200 in the right 
eye and 20/50 in the left eye.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent from March 15, 1999, through November 12, 2002, for 
proliferative diabetic retinopathy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.71a, 4.75, 4.83, 4.84a, Diagnostic Codes 6006, 6078 (as in 
effect prior to December 10, 2008).

2.  The criteria for a 30 percent rating (but no higher) from 
November 13, 2002, through March 27, 2006, for proliferative 
diabetic retinopathy are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, 4.75, 
4.83, 4.84a, Diagnostic Codes 6006, 6076, 6078 (as in effect 
prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the eye issue decided herein, the appeal is from the 
initial rating assigned with the grant of service connection.  
The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The Veteran is exercising his right to appeal the 
rating assigned.  Regardless, a statement of the case (SOC) 
issued in July 2003, and October 2005 and September 2009 
supplemental SOCs (SSOCs) properly provided the Veteran 
notice of the criteria for rating eye disabilities, as well 
as further notice on the downstream issue of an increased 
initial rating, including of what the evidence showed, and 
why the current staged ratings were assigned.  The Veteran 
has had ample opportunity to respond/supplement the record.  
He is not prejudiced by this process; notably, he does not 
allege that notice in this case was less than adequate or 
that he is prejudiced by any notice deficiency.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  The RO arranged for a VA examination in 
2002and 2005.  Evidentiary development is complete.  VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claim.

Law and Regulations - Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

During the rating period on appeal, VA amended its 
regulations for rating disabilities of the eye.  73 Fed. Reg. 
66,543 (Nov. 10, 2008).  It is indicated in the Federal 
Register that these amendments shall apply to all 
applications for benefits received by VA on or after December 
10, 2008.  As the Veteran's claim was received many years 
prior to December 10, 2008, the amended provisions are not 
for application here.

Retinopathy is defined as any noninflammatory disease of the 
retina.  More specifically, diabetic retinopathy is defined 
as retinopathy associated with diabetes mellitus, which may 
be of the background type, progressively characterized by 
microaneurysms, intraretinal punctuate hemorrhages, yellow, 
waxy exudates, cotton-wool patches, and macular edema, or of 
the proliferative type, characterized by neovascularization 
of the retina and optic disc, which may project into the 
vitreous, proliferization of fibrous tissue, vitreous 
hemorrhage, and retinal detachment.  Diabetic retinopathy is 
called also diabetic retinitis.  See Dorland's Illustrated 
Medical Dictionary 1622 (30th ed. 2003).  Therefore, the 
disability at issue may be evaluated under Diagnostic Code 
6006, reinopathy.

As set forth under 38 C.F.R. § 4.84a, retinitis is to be 
rated from 10 to 100 percent under the criteria for 
impairment of visual acuity or field loss, pain, rest-
requirements or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with 10 percent being the minimum rating during active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (as in 
effect prior to December 10, 2008).

Levels of visual acuity are evaluated according to the 
indices found at Table V, 38 C.F.R. § 4.84a, Diagnostic Codes 
6061 to 6079.  Visual acuity is rated based upon the best 
distant vision obtainable after correction by glasses.  38 
C.F.R. § 4.75 (as in effect prior to December 10, 2008).


	(CONTINUED ON NEXT PAGE)



84a - Table V - Ratings for Central Visual Acuity Impairment 
[With Diagnostic Code
 
20/40 
(6/12
)
20/50 
(6/15
)
20/70 
(6/21
)
20/10
0 
(6/30
)
AL* 
20/20
0 
(6/60
)
15/20
0 
(45/6
0)
10/20
0 
(3/60
)
5/200 
(15/6
0)
LPO**
Vision 
in 
one eye
 
 
 
 
 
 
 
 
 
20/40 
(6/12)
0
 
 
 
 
 
 
 
 
20/50 
(6/15)
    1
0 
(6079
)
    1
0 
(6078
)
 
 
 
 
 
 
 
20/70 
(6/21)
    1
0 
(6079
)
    2
0 
(6078
)
    3
0 
(6078
)
 
 
 
 
 
 
20/100 
(6/30)
    1
0 
(6079
)
    2
0 
(6078
)
    3
0 
(6078
)
    5
0 
(6078
)
 
 
 
 
 
20/200 
(6/60)
    2
0 
(6077
)
    3
0 
6076)
    4
0 
(6076
)
    6
0 
(6076
)
    7
0 
(6075
)
 
 
 
 
15/200 
(45/60)
    2
0 
(6077
)
    3
0 
(6076
)
    4
0 
(6076
)
    6
0 
(6076
)
    7
0 
(6075
)
    8
0 
(6075
)
 
 
 
10/200 
(3/60)
    3
0 
(6077
)
    4
0 
(6076
)
    5
0 
(6076
)
    6
0 
(6076
)
    7
0 
(6075
)
    8
0 
(6075
)
    9
0 
(6075
)
 
 
5/200 
(15/60)
    3
0 
(6074
)
    4
0 
(6073
)
    5
0 
(6073
)
    6
0 
(6073
)
    7
0 
(6072
)
    8
0 
(6072
)
    9
0 
(6072
)
     
1005 
(6071
)
 
LPO**
    3
05 
(6070
)
    4
05 
(6069
)
    5
05 
(6069
)
    6
05 
(6069
)
    7
05 
(6068
)
    8
05 
(6068
)
    9
05 
(6068
)
    1
005 
(6067
)
    1
005 
(6062
)
AL* of 
one eye
    4
06 
(6066
)
    5
06 
(6065
)
    6
06 
(6065
)
    6
06 
(6065
)
    7
06 
(6064
)
    8
06 
(6064
)
    9
06 
(6064
)
    1
005 
(6063
)
    1
005 
(6061
)
5Also entitled to special monthly compensation.
6Add 10 percent if artificial eye cannot be worn; also 
entitled to special monthly compensation.
* AL = anatomical loss
** LPO = light perception only
38 C.F.R. § 4.84a

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (as in effect 
prior to December 10, 2008).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/40 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/40 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 20/40 and vision in the other eye is 
correctable to 20/100; or (4) when vision in both eyes is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (as in effect prior to December 10, 2008).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078 (as in effect prior to December 10, 2008).

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078 (as in effect prior to December 10, 
2008).

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076 (as in effect prior to December 10, 2008).

In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 but cannot read at 20/70 should be rating as seeing at 
20/100.  38 C.F.R. § 4.83 (as in effect prior to December 10, 
2008).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran submitted a claim for service connection for (in 
pertinent part) and eye disability in March 1999.

A September 2001 VA diabetes examination report notes the 
Veteran's history of Type II diabetes mellitus with 
retinopathy.

A July 2002 VA examination report notes findings of bilateral 
proliferative diabetic retinopathy with full concentric 
fields and corrected visual acuity of 20/50 bilaterally.

By rating decision dated in August 2002, the RO granted 
service connection for proliferative diabetic retinopathy.  A 
10 percent rating was assigned effective March 15, 1999.

A November 13, 2002 private treatment record notes that 
corrected visual acuity was 20/60 in the right eye and 20/100 
in the left eye.

In December 2002, the Veteran failed to report for a VA eye 
examination.

A March 13, 2003 VA eye examination report notes the 
Veteran's history of right eye retinal laser surgery in 2003.  
On examination, corrected visual acuity was 20/60 
bilaterally.

By rating decision dated in June 2003, the Veteran was 
awarded a 30 percent rating for proliferative diabetic 
retinopathy as secondary to diabetes, effective March 14, 
2003.

In a December 2004 letter, Dr. HJN noted that the Veteran was 
seven weeks post-operative left cataract implant surgery.  An 
acrylic lens had been implanted.  Surgery on the right eye 
was deferred because the cataract was not so dense.  

A September 2005 VA examination report notes that visual 
acuity was 20/150 in the right eye and 20/50 in the left eye.

March 15, 1999, through November 12, 2002

For the period from March 15, 1999, through November 12, 
2002, the Veteran's eye disability is rated 10 percent.  In 
order to warrant the next higher (20 percent rating), the 
evidence needs to show impairment of central visual acuity in 
the following situations: (1) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.  This is not shown.

The evidence for the time period at issue shows corrected 
visual acuity of 20/50 bilaterally.  See July 2002 VA 
examination report.  These findings warrant no more than a 10 
percent rating under Diagnostic Code 6078.  Therefore, an 
increased rating is not warranted for the period from March 
15, 1999, through November 12, 2002.

November 13, 2002, through March 27, 2006

Beginning November 13, 2002, the Veteran's eye disability 
warrants a 30 percent rating.  Specifically, findings noted 
November 13, 2002 (corrected visual acuity of 20/60 in the 
right eye and 20/100 in the left eye) and in March 2003 
(corrected visual acuity of 20/70 bilaterally) warrant a 30 
percent rating under Diagnostic Code 6078.

However, a rating greater than 30 percent is not warranted.  
In order to warrant the next higher (40 percent rating), the 
evidence needs to show impairment of central visual acuity in 
the following situations: (1) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/70; (2) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.  This is not shown.  In addition to the evidence 
noted above, a September 2005 VA examination report notes 
that visual acuity was 20/150 in the right eye and 20/50 in 
the left eye, which warrants a 30 percent rating under 
Diagnostic Code 6076.  

Therefore, a 30 percent rating, but no higher, is warranted 
for the period from November 13, 2002, through March 27, 
2006.


ORDER

An initial rating in excess of 10 percent from March 15, 
1999, through November 12, 2002, for proliferative diabetic 
retinopathy with cataract of the right eye as secondary to 
diabetes is denied.

A 30 percent rating November 13, 2002, through March 27, 
2006, for proliferative diabetic retinopathy with cataract of 
the right eye as secondary to diabetes is granted, subject to 
the regulations governing payment of monetary awards.


REMAND

With regard to the issue of entitlement to a rating in excess 
of 40 percent for the Veteran's eye disability, the Veteran 
was afforded a VA eye examination in July 2008, and a 
disability rating of 40 percent was affirmed in a September 
2009 supplemental statement of the case (SSOC).  During the 
November 2009 travel Board hearing, the Veteran' testified 
that his condition had worsened and, therefore, another VA 
examination is warranted to determine the current level of 
severity of his disability.

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, the AMC/RO should arrange for the Veteran to 
undergo a VA examination by an ophthalmologist at an 
appropriate VA medical facility to determine the severity of 
his service- connected eye disability. 

The AMC/RO should also obtain and associate with the claims 
file all outstanding VA and private treatment records.  The 
Veteran testified that he received medical treatment from the 
Philadelphia VA Medical Center (VAMC) as recently as 
September 2009; however, as the claims file only includes 
records from that facility dated up to May 2008, any 
additional records from that facility should be obtained.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, the 
Veteran testified that he had received private treatment from 
several facilities, and had surgery scheduled for November 
2009.  On remand, the AMC/RO should obtain all appropriate 
releases from the Veteran in order to obtain all outstanding 
private records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected eye disability since March 
2006.  Of particular interest are any 
outstanding VA records from the 
Philadelphia VAMC for the period from May 
2008 to the present; private treatment 
records for the period from March 2006 to 
the present; and surgical records from 
November 2009.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the Veteran 
for a VA examination by an 
ophthalmologist to determine the current 
severity of his service-connected eye 
disability.  Prior to any scheduled 
examination, the claims folder and a copy 
of this remand must be made available and 
reviewed by to the physician conducting 
the examination for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Adequate 
reasons and bases are to be provided for 
any opinion rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


